


Exhibit 10.5


Description of 2013 Short-Term Incentive Umbrella Plan
Under the Amended and Restated 2006 Equity and Performance Incentive Plan


2013 Performance Goal and Bonus Pool            
The performance goal for the STI Performance Period shall be $5.0 million in Net
cash provided by operating activities, as reported in the Company's Statements
of Consolidated Cash Flows (“Cash Flow”). The bonus pool, representing the
amount available for payment of bonuses, shall equal 15% of Cash Flow.        
The purpose of establishing the maximum pool under the Company's 2013 Short-Term
Incentive Umbrella Plan (the "2013 STI Umbrella Plan") is to improve tax
efficiency with respect to the Company's incentive programs and achieve an
Internal Revenue Code Section 162(m) "performance based" exemption for annual
bonus amounts earned by the designated participants identified below, during the
STI Performance Period. The 2013 STI Umbrella Plan is authorized by and subject
to the terms of the Kaiser Aluminum Corporation Amended and Restated 2006 Equity
and Performance Incentive Plan.


The specified maximum pool allocations, as established and defined below are
subject to the Company's Compensation Committee's authority to reduce, but not
increase, the amount of the actual bonus earned and payable to each designated
participant under the 2013 STI Umbrella Plan. It is anticipated that the payouts
to the covered employees under the 2013 STI Umbrella Plan will be reduced by the
Company's Compensation Committee through the exercise of negative discretion,
which is permitted under Section 162(m). The Company's Compensation Committee's
exercise of negative discretion with respect to one participant's award under
the bonus pool shall not result in an increase in the amount payable to another
participant under the bonus pool.    


Allocation of Bonus Pool to Executives
Executive Name
Executive Title
Percent of Pool Allocated
to Executive1
Jack A. Hockema
Chief Executive Officer
38.927%
John Barneson
SVP - Corporate Development
10.256%
John M. Donnan
EVP - Legal, Compliance and Human Resources
17.105%
[Other Designated Participant]
[Designated Participant Title]
[Percentage]
[Other Designated Participant]
[Designated Participant Title]
[Percentage]



1 Subject to an aggregate maximum bonus opportunity per executive of $5.0
million per calendar year, pursuant to the Equity Incentive Plan.


Administrative Provisions


The 2013 STI Umbrella Plan only applies to the calculation and award of
incentive awards, if any. There will be no duplication of benefits created by
the 2013 STI Umbrella Plan.
The 2013 STI Umbrella Plan will not increase any benefits that may be payable
under any severance and/or change in control agreements




--------------------------------------------------------------------------------










